Citation Nr: 1123602	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than June 20, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to September 1953.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A May 2007 Board decision granted entitlement to service connection for PTSD.  A June 2007 rating decision implemented the grant of service connection, and assigned a 30 percent disability rating, effective June 20, 2003.  A notice of disagreement was received in September 2007 with regard to the disability rating and effective date assigned.  A statement of the case was issued in May 2008, and a substantive appeal was received in July 2008.  

A March 2008 rating decision denied entitlement to a TDIU.  A notice of disagreement was filed in May 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in May 2009.

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the VA San Juan RO via the Appeals Management Center (AMC) in Washington D.C.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  On September 27, 1989, the Veteran filed a formal application for pension benefits in which he claimed a nervous condition.  

2.  In a February 1990 rating decision, the RO determined that the Veteran's disabilities are not of sufficient severity as to permanently and totally disable him from seeking gainful occupation and denied the Veteran's claim for pension benefits; the Veteran perfected a timely appeal.  

3.  In a September 3, 1991 decision, the Board denied entitlement to a permanent and total disability rating for pension purposes.

4.  On June 20, 2003, the Veteran filed an informal claim of entitlement to service connection for PTSD.

5.  There is no communication submitted prior to June 20, 2003, that could be construed as an application to claim entitlement to service connection for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date prior to June 20, 2003, for the award of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

Initially, the Board notes that since the issue of entitlement to an earlier effective date for the grant of service connection for PTSD is a downstream issue from that of service connection (for which a VCAA letter was duly sent in September 2003), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The September 2003 letter with regard to his claim of service connection for PTSD, effectively notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In any event, a VCAA notice was issued to the Veteran in June 2008, with regard to his claim for an earlier effective date.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains service treatment records, the Veteran's original claim for compensation, and other relevant documents pertaining to his effective date claim.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an earlier effective date.

Criteria & Analysis

The RO has assigned an effective date of June 20, 2003, for the award of service connection for PTSD.  The effective date assigned corresponds to the actual date of receipt by the RO of the Veteran's informal original claim of entitlement to service connection for PTSD.  The Veteran asserts, however, that he is entitled to an earlier effective date of September 27, 1989, which corresponds to the date he filed a formal claim for pension.

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

If a claim is received within 1 year after separation from service, the effective date corresponds to the day following separation from active service or date entitlement arose.  38 C.F.R. § 3.400 (a)(2).  Otherwise, the effective date corresponds to the date of receipt of claim, or date entitlement arose, whichever is later.  Id.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

Initially, the Board notes that a claim of service connection was not received within 1 year of separation from service, thus the effective date cannot correspond to the day following separation from service.  38 C.F.R. § 3.400 (a)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  A claim by a Veteran for compensation may be considered to be a claim for pension, and vice versa.  38 C.F.R. § 3.151(a).  But VA is not automatically required to treat every pension claim as also being a compensation claim.  Rather, the Secretary has to exercise his discretion under the regulation in accordance with the contents of the application and the evidence in support of it.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (no evidence of intent to claim service connection within Veteran's non-service-connected pension claim); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may" in the regulation, clearly indicates discretion).  Thus, before the RO can adjudicate a claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.

On September 27, 1989, the Veteran filed 'Veteran's Application for Compensation or Pension,' (VA Form 21-526).  With regard to 'Nature and History of Disabilities' he listed "nervous disorder."  The application instructs that 'Items 26, 27, 28 need NOT be completed unless you are now claiming compensation for a disability incurred in service.'  The Veteran wrote "N/A" (not applicable) in Items 26, 27, and 28.  In the section with regard to 'If you claim to be totally disabled' the Veteran provided his employment and income information.  In November 1989, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in which he stated that since he had filed his "pension claim" his nervous condition had worsened.  

In a February 1990 rating decision, the RO determined that the Veteran's current disabilities were not of sufficient severity as to permanently and totally disable him from seeking and maintain gainful employment, and thus denied entitlement to pension benefits.  The Veteran perfected a timely appeal to the Board.  In a September 3, 1991 decision, the Board denied entitlement to a permanent and total disability rating for pension purposes.  

On January 11, 1991, prior to the Board decision, the Veteran submitted a VA Form 21-4148, asserting that he was in receipt of Social Security Administration (SSA) benefits due to being too disabled to work, and that his pension claim should be revaluated.  In December 1991, the RO denied entitlement to nonservice-connected pension benefits.  The Veteran perfected a timely appeal to the Board.  However, prior to certification, in an April 1992 rating decision, the RO granted entitlement to pension benefits, effective January 11, 1991.  

On June 20, 2003, the Veteran submitted a VA Form 21-4138, in which he claimed entitlement to compensation for PTSD.  In an April 2004 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran perfected a timely appeal to the Board.  In a May 2007 decision, the Board granted entitlement to service connection for PTSD.  A June 2007 rating decision implemented the grant of service connection for PTSD, assigning a 30 percent disability rating, effective June 20, 2003. 

The Veteran's communication received by VA on June 20, 2003, constituted an original claim for compensation for PTSD.  The assigned effective date of June 20, 2003, corresponds to the date of receipt of the Veteran's initial claim.  Prior submissions of the Veteran cannot be construed as claims for compensation for PTSD.  As detailed, the September 27, 1989 application from the Veteran was a claim for pension due to his nervous disorder, not a claim for compensation.  Such intent to claim pension, not compensation, is evidenced by the Veteran not filling out Items 26, 27, and 28 pertaining to claims for compensation, and his reference to his "pension" claim in his November 1989 submission.  Both the RO and the Board denied entitlement to pension, and at no point did the Veteran submit documentation indicating that he had intended to claim compensation for a nervous disorder.  The Veteran was required to express or imply that he intended to seek service connection for a nervous disorder.  Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The September 1989 submission does not indicate an intent to claim compensation for a nervous disorder, but rather a claim for pension due to his nervous disorder.  Likewise, the January 1991 submission does not indicate an intent to claim compensation for a nervous disorder, but rather a claim for pension due to disabilities.  Thus, again, the June 20, 2003 submission was deemed an original claim for compensation, and this is the proper effective date in consideration of the effective date statutory provisions.  See 38 C.F.R. § 3.400.  

Based on the above, the earliest date of receipt of an original claim of service connection for PTSD is June 20, 2003, the date the RO received the Veteran's request for compensation.  In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than June 20, 2003, for the grant of service connection for PTSD is denied.


REMAND

The Board granted entitlement to service connection for PTSD based on a December 2003 VA examination report and a June 2004 private psychiatric report.  The Veteran underwent a VA examination in September 2006 to assess his psychiatric state; however, the examiner diagnosed major depressive disorder, and did not diagnose PTSD.  Thus, over 7 years have passed since the Veteran underwent a VA examination in which PTSD was diagnosed and assessed for severity.  The Veteran is claiming that his PTSD should be rated higher than the initial 30 percent disability rating assigned.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The VA examination should also address the extent to which the Veteran's service-connected PTSD has interfered with his ability to secure or follow a substantially gainful occupation.

While on remand, updated VA treatment records should be obtained from the VA Medical Center (VAMC) in San Juan for the period May 1, 2008, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated treatment records from the San Juan VAMC for the period May 1, 2008, to the present should be associated with the claims folder.  



2.  AFTER completion of the above and all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  The examiner should attempt to distinguish the symptomatology associated with his service-connected PTSD, and any other diagnosed acquired psychiatric disability, to include major depressive disorder.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected PTSD on the Veteran's ability to work.  If need be, further testing should be accomplished.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs to include ensuring that any and all submissions are translated from Spanish to English, the Veteran's claim for an initial increased rating for PTSD and the claim for a TDIU should be readjudicated based on the entirety of the evidence.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


